Name: Council Regulation (EEC) No 2950/83 of 17 October 1983 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 83 No L 289/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2950/83 of 17 October 1983 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 127 thereof, Having regard to Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund ( »), Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the types of expenditure which may be the subject of Fund assistance should be defined ; Whereas for the types of expenditure for which Fund assistance is granted by flat rate amounts the method of calculating those amounts must be determined ; Whereas it is necessary to define the regions of the Community which are economically and socially especially disadvantaged and which benefit from the increased rate of contribution provided for in Article 5 (2) of Decision 83/516/EEC ; Whereas it is appropriate to determine the methods of submitting and approving applications relating to operations carried out in Member States within the framework of their labour market policies ; Whereas it is appropriate to determine the methods of checking and making payments in respect of approved operations ; Whereas when unwarranted payments are made, the sums must be refunded, Article 1 Assistance may be granted from the Fund only for expenditure intended to cover : (a) incomes of persons undergoing vocational train ­ ing ; (b) the costs of :  the preparation, operation and administration of vocational training measures, including the vocational guidance of the recipients and the cost of training teaching staff and of deprecia ­ tion,  board and lodging, and travelling expenses for the recipients of vocational training,  in the case of vocational integration of the handicapped, the adaptation of workplaces ; (c) the granting, for a period not exceeding 12 months per person, of aid for recruitment to additional jobs or for employment in projects for the creation of additional jobs which fulfil a public need, for young people under 25 who are seeking employ ­ ment and long-term unemployed ; the jobs referred to must be stable or likely to provide additional training or experience with a vocational content giving access to the labour market and facilitating employment in -a stable job ; (d) benefits designed to facilitate the transfer and integration of migrant workers and members of their families ; (e) carrying out preparatory or evaluation operations or studies Article 2 1 . In the case of the expenditure referred to in Article 1 (c), assistance from the Fund shall be equal to (') See page 38 of this Official Journal . (2) OJ No C 308 , 25 . 11 . 1982, p. 6 . (3) OJ No C 161 , 20 . 6 . 1983, p. 51 . b) OJ No C 124, 9 . 5 . 1983, p. 4. No L 289/2 Official Journal of the European Communities 22. 10. 83 1 5 % of the average gross wage or salary of industrial workers in the Member State concerned. 2. Before 1 August each year the Commission shall determine the amounts of assistance to be granted per person and per unit of time for each Member State in the following financial year and shall publish them in the Official Journal of the European Communities. Article 3 1 . Operations to further employment in the French overseas departments, Greece, Greenland, Ireland, the Mezzogiorno and Northern Ireland shall qualify for the increased rate of assistance provided for in Article 5 (2) of Decision 83/51 6/EEC. 2. In the application of the first indent of Article 1 (b), the depreciation of training centres established in the regions specified in paragraph 1 may be calcu ­ lated over a period of six years, in so far as such a method of depreciation is compatible with that in force in the Member State concerned. In such a case, the allowance for depreciation shall be considered fully provided for at the end of the sixth year after the establishment of a centre. Article 4 1 . Applications relating to expenditure during the following year or, in the case of operations lasting more than one year, following years, on operations specified in Article 3 ( 1 ) of Decision 83/516/EEC must, in order to be taken into consideration, be submitted by Member States before 21 October of each year. 2. The Commission shall take decisions on these applications before 31 March of the relevant financial year. If the date of adoption of the budget for that financial year is after 1 March, the Commission shall take its decisions within 30 days of that date. 3 . The Commission shall draw up the arrangements for the procedure to be followed in the case of applica ­ tions submitted by Member States under Article 3 (2) of Decision 83/516/EEC and of applications of an urgent nature . Article 5 1 . The approval of an application submitted under Article 3 ( 1 ) of Decision 83/516/EEC shall be followed by the payment of an advance of 50 % of the assis ­ tance approved on the date on which the operations are scheduled to begin . Where this date precedes the date of the decision of approval, payment shall be made immediately after that decision . 2 . The. approval of an application submitted under Article 3 (2) of Decision 83/516/EEC, even if the application concerns an operation lasting for more than one year, shall be followed by the payment of a first advance of an amount equal to 30 % of the assis ­ tance granted. A second advance, not exceeding 30 %, may be paid when the Member State concerned certi ­ fies that the first half of the operation has been completed in accordance with the conditions set out in the decision of approval . 3 . At the request of the Member State concerned, submitted in good time, payment of the advances referred to in paragraphs 1 and 2 above shall be suspended. 4. Final payment claims shall contain a detailed report on the content, results and financial aspects of the relevant operation . The Member State shall certify the accuracy of the facts and accounts in payment claims. 5 . When an application for assistance is submitted, the Member State shall designate the recipient of the payments as well as the body for which assistance is being sought if the latter is not the recipient of the payments . The Commission shall inform all parties concerned when a payment is made. Article 6 1 . When Fund assistance is not used in conformity with the conditions set out in the decision of approval, the Commission may suspend, reduce or withdraw the aid after having given the relevant Member State an opportunity to comment. 2 . Sums paid which are not used in accordance with the conditions laid down in the decision of approval shall be refunded. The Member State concerned should have secondary liability for the repayment of sums, unwarranted payment of which was made for operations to which the guarantee referred to in Article 2 (2) of Decision 83/516/EEC applies. To the extent that a Member State repays to the Community sums owed by the bodies financially responsible for an operation, the Community's rights in the matter are transferred to the Member State . Article 7 1 . Without prejudice to any controls carried out by the Member States the . Commission may make on-the-spot checks. 2 . Checks on the content of a payment claim may be made by representative sampling. Before making a check, the Commission shall determine the sample size in advance, in cooperation with the Member State concerned, with reference to the physical and tech ­ nical aspects of the operation concerned . To the extent that the sample check leads to a reduction, this shall be applied proportionally to the whole of the amount claimed, once the Member State has had an opportu ­ nity to submit its comments. 22 . 10 . 83 Official Journal of the European Communities No L 289/3 3 . The Member State shall ensure that the Commis ­ sion has access to the information necessary to enable it to appraise both the aims and content of applica ­ tions and of claims, and the progress, financing and results of operations . Member States shall make available to the Commission the material justifying the certification specified in Article 5 (2) and (4). 4. The relevant Member State shall provide the Commission with any assistance necessary to carry out checks. The Commission shall give the Member State due notice of checks . Representatives of the Member State may participate in such checks. 5 . At the request of the Commission and with the agreement of the relevant Member State, checks may be carried out by the competent authorities of that State . Representatives of the Commission may partici ­ pate in such checks . Article 8 The Commission shall submit to the European Parliament and to the Council before 1 July of each year a report on the activities of the Fund during the preceding financial year . Article 9 The Commission shall draw up the necessary arrange ­ ments for the implementation of this Regulation . Article 10 1 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 2 . Regulations (EEC) No 2396/71 ('), (EEC) No 2895/77 (2) and (EEC) No 858/72 (3) are hereby repealed. However, they shall remain in force for operations for which applications are submitted before 1 October 1983 . 3 . By way of derogation from Article 2 (2), the time limit therein is hereby fixed for 1983 at 1 December 1983 . 4. By way of derogation from Article 4 ( 1 ), applica ­ tions relating to operations to be carried out in 1984 must be submitted before 13 March 1984. The time limit laid down in the first sentence of Article 4 (2) is hereby fixed for 1984 at 13 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 October 1983 . For the Council The President G. VARFIS (') OJ No L 249, 10 . 11 . 1971 , p . 54 . 0 OJ No L 337, 27 . 12. 1977, p . 7 . (3) OJ No L 101 , 28 . 4 . 1972, p . 3 . No L 289/4 Official Journal of the European Communities 22. 10. 83 ANNEX STATEMENTS TO BE ENTERED IN THE MINUTES Statements ad Article 1 (a) The Council states that :  expenditure in respect of vocational training includes that relating to the vocational adaptation or readaptation of the handicapped, but exclude? medical expenses incurred in functional rehabilitation,  assistance for recruitment or work experience shall also apply to women and to the disabled, provided that the people concerned are young job-seekers under 25 or long-term unem ­ ployed.' (b) 'The Council calls upon the Commission, as part of the work carried out at Community level to encourage job creation, and particularly in small and medium-sized undertakings to investigate the possibility of the Fund supporting the work of development agents.' Statement ad Article 1 (c) 'The Council and the Commission, considering that one fact in the seriousness of workers' unem ­ ployment is the duration of that unemployment, believe that this aspect in particular should be taken into account in approving applications for assistance, while avoiding any discrimination between Member States .' Statement ad Article 6 (2) 'The Council recognizes the problem posed by the recovery of unwarranted payments made as Social Fund assistance, or through any Community financial instrument, which are likely to produce interest for the holder. It invites the Commission to examine in a more general context possible solu ­ tions to this problem and to make appropriate proposals .' Statement ad Article 9 'The Council notes that the Commission will consult the Member States before adopting the arrange ­ ments referred to in Article 9.'